                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  4:18CR3085

        vs.
                                                                     ORDER
JORDAN GOESCHEL,

                      Defendant.


       Defendant has failed to meet the burden of showing, by clear and convincing
evidence pursuant to 18 U.S.C. § 3143 (a) that Defendant will appear at court proceedings
and will not pose a danger to the safety of any person or the community if released. The
Court’s findings are based on the evidence presented in court and contained in the court's
records, including the Pretrial Services Status Report (filing 32) and the Petition for Action
on Conditions of Pretrial Release (filing 33).


       IT IS ORDERED:


       1)     The above-named defendant shall be detained until further order.

       2)     Defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order
              of a court of the United States, or on request of an attorney for the
              government, the person in charge of the facility shall deliver the defendant
              to a United States Marshal for appearance in connection with a court
              proceeding.


       November 2, 2018.                          BY THE COURT:


                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
